Wagner, Judge,
delivered the opinion of the court.
The affidavits filed on both sides show that the appellants and their attorneys were guilty of the most culpable neglect in failing to advise themselves of the time the cause was set for trial, and in not appearing to attend to it at the trial day. Under the established practice of this court, there is nothing to justify a reversal of the judgment. No steps have been taken to prosecute the appeal, nor has there been any assignment of errors filed.
Let the judgment be affirmed.
The other judges concur.